10-1144-cv
Taylor v. Housing Authority of the City of New Haven


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                               August Term 2010
(Argued:      April 11, 2011                            Decided:   May 4, 2011)
                            Docket No. 10-1144-cv

             REBECCA TAYLOR, deceased, by and through
          Holly Wazyluk, her personal representative,
                    KARL HUNTER, and HEIWA SALOVITZ,
                                                       Plaintiffs-Appellants,

                                         v.
   THE HOUSING AUTHORITY OF THE CITY OF NEW HAVEN, JIMMY MILLER,
   individually, KAREN DUBOIS-WALTON, individually and as
    Executive Director of the Housing Authority, DAVID
 ALVARADO, ILONA LEFFINGWELL, LOUISE PERSALL, ROBERT SOLOMON, and
    JASON TURNER, as officials and board members of the
                      Housing Authority,
                                                       Defendants-Appellees.*


Before:
                KEARSE, MINER, and CHIN, Circuit Judges.
             Appeal from a judgment entered March 29, 2010, in
the United States District Court for the District of



Connecticut (Arterton, J.) finding in favor of defendants-

appellees on all claims and decertifying the class.
             AFFIRMED.



      *
            The Clerk of the Court is directed to revise the
official caption to conform to the above.
                        JENNIFER CHILDRESS VICKERY, Law Office of
                              Jennifer Vickery, New Haven,
                              Connecticut, for Plaintiffs-
                              Appellants.
                        DONN A. SWIFT, Lynch, Traub, Keefe &
                             Errante, New Haven, Connecticut,
                             for Defendants-Appellees.


PER CURIAM:
          Plaintiffs-appellants, Rebecca Taylor, Karl

Hunter, and Heiwa Salovitz ("plaintiffs"), commenced this
action, alleging that defendants-appellees, the Housing

Authority of the City of New Haven ("HANH") and a group of

HANH officials ("defendants"), discriminated against them in
administering New Haven's Housing Choice Voucher ("Section

8") program, in violation of plaintiffs' rights under the

Fair Housing Act, 42 U.S.C. § 3604(d); the Fair Housing

Amendments Act of 1988 (the "FHAA"), 42 U.S.C. § 3604(f);

and § 504 of the Rehabilitation Act of 1973, 29 U.S.C. §
794; and regulations promulgated thereunder, 24 C.F.R. §§

8.28, 100.204.   After a nine-day bench trial, the district
court entered judgment on March 29, 2010, finding in favor
of defendants on all claims and vacating its earlier class

certification order.   See Taylor v. Hous. Auth. of New Haven
(Taylor II), 267 F.R.D. 36, 75-76 (D. Conn. 2010), vacating
Taylor v. Hous. Auth. of New Haven (Taylor I), 257 F.R.D. 23
(D. Conn. 2009).   The facts and procedural history of this


                              -2-
case are fully set forth in the district court's opinion in
Taylor II, familiarity with which is assumed.
          On appeal, plaintiffs challenge the district

court's (1) conclusion that 24 C.F.R. §§ 8.28 and 100.204

may not be privately enforced through 42 U.S.C. § 1983; (2)
analysis of Taylor's intentional discrimination claim under
the FHAA; (3) factual findings regarding the provision of

Section 8 services to the class; (4) rulings on certain
discovery issues; and (5) decertification.

          This Court has not addressed the private
enforceability of the Department of Housing and Urban

Development ("HUD") regulations at issue here or the private

enforceability of agency regulations generally since the
Supreme Court's decision in Alexander v. Sandoval, 532 U.S.
275 (2001).   The Sandoval Court held that a regulation may
be privately enforced if it "invoke[s] a private right of
action that Congress through statutory text created."     Id.

at 291.   In other words, a right of action "can extend no
further than" the personal right conferred by the plain
language of the statute.   Taylor II, 267 F.R.D. at 42-43;
see Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002);
Sandoval, 532 U.S. at 291 ("Agencies may play the sorcerer's
apprentice but not the sorcerer himself."); see also Mark H.

v. Lemahieu, 513 F.3d 922, 935 (9th Cir. 2008) ("Sandoval

instructs that whether the § 504 regulations are privately

                             -3-
enforceable will turn on whether their requirements fall
within the scope of the prohibition contained in § 504

itself.").
            We adopt the district court's carefully considered

and thorough discussion of these issues.    See Taylor II, 267
F.R.D. at 40-47, 52-54; see also Three Rivers Ctr. for

Indep. Living, Inc. v. Hous. Auth. of Pittsburgh, 382 F.3d
412, 418-32 (3d Cir. 2004) (reaching analogous conclusions

with respect to HUD regulations at 24 C.F.R. §§ 8.22, .23,
and .26).

            We have considered plaintiffs' remaining arguments

and conclude that they are without merit, for the reasons
articulated in Taylor II.    Accordingly, the judgment of the

district court is AFFIRMED.

                         FOR THE COURT:
                         CATHERINE O'HAGAN WOLFE, CLERK




                               -4-